The CHIEF JUSTICE
delivered the opinion of the Court.
In this case, it is not necessary to decide whether notice should be given to the drawer of a demand made of an accommodation acceptor and of his refusal to pay It is clear that the drawers of this bill intended that it should circulate as a bank note, not that it should have the character of an ordinary bill of exchange. Hobbs had no interest in it; he accepted merely as the servant of the drawers. They did not intend that he should incur any liability. He had no office of his own when he accepted; and for some time before the commencement of the suit, was out of the employment of the drawers and residing out of the State. Under these circumstances, wear e of opinion that the Circuit Court erred in requiring proof of a demand of the drawers. Let the judgement be reversed and the cause be remanded.
Judge White having been of counsel, gave no opinion.